UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
HOWARD BRYAN                        )
also known as Paul Smith,           )
                                    )
                     Plaintiff,     )
                                    )
       v.                           )                  Civil Action No. 13-0066 (KBJ)
                                    )
U.S. DEPARTMENT OF JUSTICE,         )
                                    )
                     Defendant.     )
___________________________________ )


                                  MEMORANDUM OPINION

       On June 28, 2013, the defendant filed a motion for summary judgment [ECF No. 9]. The

Court advised the plaintiff of his obligations under the Federal Rules of Civil Procedure and the

local rules of this Court to respond to the motion, and specifically warned that plaintiff that, if he

did not respond to the motion by July 31, 2013, the Court may treat the motion as conceded. To

date, the plaintiff neither has filed an opposition to the motion and nor has requested more time

to do so. Accordingly, the Court will treat the defendant’s motion as conceded and dismiss this

action. An Order is issued separately.

                                                          /s/
                                                          KETANJI BROWN JACKSON
                                                          United States District Judge
DATE: August 12, 2013